Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either individually or in combination: 1. (Currently Amended) A method of reconfiguring a production line to be performed by a line management server, the method comprising: receiving line configuration information based on a reconfigured production line; retrieving process terminals required to be included in the reconfigured production line based on the line configuration information; when at least one among the process terminals required to be included in the reconfigured production line is not retrieved, transmitting, to a line installer terminal, information about the process terminal not retrieved; when all the process terminals required to be included in the reconfigured production line are retrieved, dividing the line configuration information based on each of the retrieved process terminals; and transmitting relationship information of components and the divided line configuration information to each of the retrieved process terminals, and verifying whether a component is provided in each of the process terminals, wherein the component mounted on the process terminal includes a source component and a target component, wherein the process terminal identifies a source component and a target component among mounted components by parsing the relationship information of the components, and when a value of the source component satisfies the condition of a rule, the process terminal transmits a message based on the rule to the target component such that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GARY COLLINS/Examiner, Art Unit 2115